Citation Nr: 0946706	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-24 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 15, 
2001, for the assignment of a separate 10 percent evaluation 
for tinnitus.

2.  Entitlement to an initial compensable rating for left ear 
otitis media, with hearing loss and occasional loss of 
balance.  

3.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus, as a manifestation of otitis media.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1949 to August 
1949. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted the Veteran's claim 
for service connection for left ear otitis media with 
impaired hearing, and assigned a non-compensable rating, 
effective August 15, 2001.  Subsequently, in a January 2008 
rating decision, the RO granted a separate 10 percent rating 
for tinnitus, effective January 1, 2004.  

In July 2004, the RO denied service connection for right ear 
hearing loss.  The Veteran perfected an appeal.  However, he 
withdrew his appeal as to this issue in January 2008.  See 
38 C.F.R. § 20.204.  Therefore, the issue of service 
connection for right ear hearing loss is not currently on 
appeal before the Board.

In March 2005 and in March 2006, the Veteran requested a 
hearing before a Veteran's Law Judge at his local RO.  In 
September 2007, he was notified that he had been scheduled 
for a hearing in November 2007; however, in November 2007, 
the Veteran requested that his hearing be postponed.  On his 
September 2008 substantive appeal, the Veteran indicated that 
he did not want a hearing before a Veteran's Law Judge.  On 
September 24, 2009, a hearing clarification letter was sent 
to the Veteran, and in November 2009, he responded that he no 
longer wished to appear at a hearing and requested that his 
case be decided on the evidence of record.  As such, his 
hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.704(e).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran's tinnitus, which is a manifestation of his 
otitis media, has been present since he filed his claim for 
service connection for otitis media on August 15, 2001.  

2.  The Veteran's otitis media results in suppuration, 
occasional dizziness, and a perforated left ear tympanic 
membrane.  

3.  The 10 percent rating currently in effect for the 
Veteran's tinnitus is the maximum schedular rating for 
tinnitus, whether it is perceived in one ear or each ear.

4.  VA audiometric testing conducted in January 2004 and 
November 2007 shows that the Veteran had level II hearing in 
his left ear.

5.  The Veteran's left ear otitis media with hearing loss, 
tinnitus, occasional dizziness, and perforated TM does not 
present an exceptional or unusual disability picture, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization, as to render 
application of the regular schedular standards impractical.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 15, 2001, 
for a grant of service connection for a separate 10 percent 
disability rating for tinnitus have been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.400 (2009).

2.  The criteria for an initial 10 percent rating under 
Diagnostic Code 6200 for otitis media have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.87, Diagnostic Code (DC) 6200 (2009).

3.  The criteria for a separate 10 percent disability rating 
for occasional dizziness under Diagnostic Code 6204 have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.87, DC 6204 (2009).

4.  The criteria for a separate non-compensable disability 
rating for a perforated left tympanic membrane (TM) have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.87, DC 6211 (2009).

5.  There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for tinnitus.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, DC 6260 (2009).

6.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the Veteran's left ear otitis 
media with hearing loss, tinnitus, occasional dizziness, and 
perforated TM. 38 C.F.R. § 3.321(b)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In regard to the Veteran's claim for an earlier effective 
date, because the Board grants an earlier effective date of 
August 15, 2001, for the award of service connection for 
tinnitus, the effective date sought by the Veteran, 
representing a complete grant of the benefit sought on 
appeal, a discussion of VA's duties to notify and assist is 
not necessary with regard to this claim.

In regard to the Veteran's claims for increased ratings for 
tinnitus and left ear otitis media with hearing loss and 
occasional loss of balance, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  

Regarding the duty to assist, the RO has obtained the 
Veteran's VA and private treatment records and provided him 
with four VA examinations.  The Board notes that, in Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States 
Court of Appeals for Veterans Claims (Court)  held that, in 
regard to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must also 
fully describe the functional effects caused by a hearing 
disability in his or her final report.  In this case, 
although the December 2003 examiner specifically noted that 
the Veteran could carry out a conversation with him using a 
normal tone of voice, none of the examiners specifically 
addressed the functional effects caused by the Veteran's left 
ear hearing loss.  However, the Board finds that the Veteran 
is not prejudiced by the examination results.

In this regard, the Board notes that the Court's rationale 
for requiring an examiner to consider the functional effects 
of a Veteran's hearing loss pertained to cases where 
consideration of referral for an extra-schedular rating under 
38 C.F.R. § 3.321(b) might be warranted.  Specifically, the 
Court noted that, "unlike the rating schedule for hearing 
loss, § 3.321(b) does not rely exclusively on objective test 
results to determine whether a referral for an extra[-
]schedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  

While the December 2003, January 2004, November 2007, and 
December 2007 VA examiners failed to address the functional 
effect of the Veteran's left ear hearing loss, the Board 
notes that other evidence of record, including the December 
2003 VA examination report, the Veteran's statements in 
support of his claim, and his VA and private treatment 
records, adequately address this issue.  Therefore, while the 
December 2003, January 2004, November 2007, and December 2007 
VA examinations are defective under Martinak, the Board finds 
that no prejudice results to the Veteran insofar as the 
functional effects of his hearing loss are adequately 
addressed by the entirety of the record and are sufficient 
for the Board to consider whether referral for an extra-
schedular rating is warranted under 38 C.F.R. § 3.321(b).

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

II.  Earlier Effective Date for Tinnitus

The Veteran contends, and the Board agrees, that he is 
entitled to an effective date prior to January 31, 2004, for 
the grant of a separate 10 percent evaluation for tinnitus, 
which is a manifestation of his service-connected otitis 
media.  Specifically, the Veteran argues that, if the RO had 
properly applied 38 C.F.R. § 4.87, DC 6200, when he initially 
filed his claim for service connection for otitis media, and 
considered all of the separate manifestations of this 
condition, including tinnitus, then the effective date of the 
grant of a separate 10 percent evaluation for his tinnitus 
would be the date of his claim for service connection for 
otitis media.  In support of this contention, the Veteran 
points to a private treatment record dated in August 2001, 
which notes the presence of tinnitus when he filed his claim 
for service connection for otitis media.  

The basic facts of this case are not in dispute.  The Veteran 
was initially granted service connection for left ear otitis 
media with hearing loss in December 2003 and was assigned a 
non-compensable disability rating, effective August 15, 2001.  
In February 2004, following a January 2004 VA examination, 
the RO confirmed and continued the non-compensable rating for 
the Veteran's otitis media with hearing loss.  However, in 
doing so, the RO did not address the evidence of record 
pertaining to tinnitus.  In March 2004, the Veteran filed a 
notice of disagreement with the February 2004 rating 
decision, asserting that the RO failed to consider the issue 
of a separate evaluation for his tinnitus, which he reported 
was established by the medical evidence of record.  In a July 
2004 rating decision, the RO denied service connection for 
tinnitus.  

Following this decision, however, in a July 2004 statement, 
the Veteran attempted to clarify that his March 2004 
statement was not a new claim for service connection for 
tinnitus, but rather, was a notice of disagreement to the 
February 2004 evaluation of his otitis media, which failed to 
consider the manifestation of tinnitus.  In his March 2005 
substantive appeal, the Veteran again asserted that the RO 
had failed to properly consider 38 C.F.R. § 4.87, DC 6200, 
insofar as it had not considered the separate manifestations 
of his otitis media, namely tinnitus.  Subsequently, in a 
January 2008 rating decision, the RO re-characterized the 
Veteran's left ear disability as left ear otitis media with 
hearing loss and occasional loss of balance, continuing the 
non-compensable evaluation for this disability, and assigned 
a separate 10 percent evaluation for tinnitus, as a 
manifestation of his otitis media, effective January 31, 
2004, the date of his VA examination.  In doing so, the RO 
noted that this effective date represented the earliest date 
upon which it was factually ascertainable that the Veteran's 
service-connected disability increased in severity.   

Except as otherwise provided, the effective date of an 
evaluation or award of compensation based on a claim will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (a), (b); 38 
C.F.R. 3.400.  An increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

After a careful review of the lay and medical evidence, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the Veteran's tinnitus, which is a 
manifestation of his otitis media, has been present since he 
filed his claim for service connection for otitis media on 
August 15, 2001.  In reaching this determination, the Board 
points out that, in August 2001, the Veteran's private 
doctor, Dr. Stechschulte, noted that the Veteran had tinnitus 
in his left ear, which he reported had been present for the 
past several months.  Accordingly, the Board finds that a 
separate 10 percent evaluation for tinnitus, effective August 
15, 2001, is warranted.

III.  Increased Ratings

As noted above, the Veteran filed a claim for service 
connection for otitis media in August 2001.  He was initially 
granted service connection for otitis media with hearing loss 
in a December 2003 rating decision and was assigned a non-
compensable disability rating under 38 C.F.R. § 4.87, DC 
6200, effective August 15, 2001, the day his claim was 
received.  Subsequently, in a January 2008 rating decision, 
the Veteran was assigned a separate 10 percent evaluation for 
tinnitus.  The Veteran disagrees with these assignments and 
contends that a higher rating is warranted. 

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  An evaluation of the level of 
disability present includes consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  However, as discussed below, because 
the level of impairment associated with the Veteran's left 
ear otitis media with hearing loss, tinnitus, occasional 
dizziness, and perforated TM has been relatively stable 
throughout the appeal period, the application of staged 
ratings (i.e., different percentage ratings for different 
periods of time) is inapplicable in this case.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  
The United States Court of Veterans Appeals (Court) held, in 
Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes 
of determining whether the appellant is entitled to separate 
ratings for different problems or residuals of an injury, 
such that separate evaluations do not violate the prohibition 
against pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of, or overlapping with, the symptomatology of the other 
conditions.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In every instance where the schedule does not provide a non-
compensable evaluation for a diagnostic code, a non-
compensable evaluation will be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

A.  Factual History 

Private treatment records from Dr. Stechschulte reveal that 
the Veteran was treated for left ear hearing loss and 
tinnitus, as well as dizziness, in August 2001.  Dr. 
Stechschulte noted that the Veteran had mass/fluid in the 
middle ear system of his left ear.  A graph of the August 
2001 audiogram has been associated with the claims file, but 
may not be interpreted by the Board.  See Kelly v. Brown, 7 
Vet. App. 471 (1995) (holding that neither the Board nor the 
RO may interpret graphical representations of audiometric 
data).  Based on his examination, however, Dr. Stechschulte 
diagnosed the Veteran with moderate/severe mixed hearing loss 
in the left ear.  

The Veteran was afforded a VA examination in December 2003.  
After discussing the Veteran's pertinent history, the 
examiner noted that the Veteran reported occasional itching 
and mild discomfort in the left ear.  The Veteran indicated 
that he had not had an ear infection for three to five years, 
but that he had ear pain whenever he had a severe head cold.  
The Veteran also reported occasional transient dizziness.  On 
examination, the examiner noted that the Veteran's left ear 
showed no deformity, tissue loss, scars, or lesions, and his 
left external canal was patent with a small amount of cerumen 
sticking into the canal.  The examiner indicated that the 
left TM was absent, evidenced by a large perforation, and 
stated that the tympanum showed pinkish tissue with some 
congested blood vessels with some crusting, but no drainage, 
odor, or tenderness on tugging at the auricle.  There was 
also no tenderness behind, above, or in front of the left 
auricle, although there was some slight transient tenderness 
on palpation below the auricle.  The examiner stated that 
there was no inflammation, tenderness, or swelling.  Based on 
his examination, the examiner diagnosed the Veteran with 
chronic left otitis media and slight hearing impairment, 
noting that the Veteran could carry on a conversation with 
the examiner using a normal tone of voice.  

The Veteran was afforded another VA examination in January 
2004.  The Veteran reported progressive hearing loss that was 
manifested by difficulty understanding speech, as well as 
occasional left ear roaring tinnitus.  A left ear tympanogram 
was consistent with normal ear canal volume.  Audiological 
testing results were as follows, with pure tone thresholds 
recorded in decibels:



HERTZ



1000
2000
3000
4000
LEFT
65
60
60
50

The average pure tone threshold in the Veteran's left ear was 
59 decibels.  On the Maryland CNC test, the Veteran received 
a score of 94 percent for the left ear for word recognition.  
Based on these results, the VA doctor diagnosed the Veteran 
with moderately severe mixed hearing loss in the left ear, 
the degree of which was greater than that expected due to 
presbycusis.  

Treatment records from Dr. Martin J. Friosky reveal that the 
Veteran has been treated for left ear infections on several 
occasions during the pendency of this appeal.  In June 2006, 
the Veteran sought treatment for left ear pain and otorrhea.  
In February 2007, the Veteran reported having bloody pus, and 
Dr. Friosky noted that the Veteran had been prescribed 
antibiotics by a VA doctor; he diagnosed the Veteran with 
left otitis and near total left TM perforation.  

VA treatment records indicate that the Veteran sought 
treatment for left ear pain with pus draining from the ear, 
mild nausea, and dizziness in February 2007.   On 
examination, the doctor noted that the Veteran's left TM was 
positive for erythema and there was a large amount of thick 
yellow pus in the anterior ear canal.  The doctor diagnosed 
the Veteran with left otitis and left perforated TM.  A month 
later, the Veteran sought follow-up treatment for his left 
otitis, which the doctor reported had resolved with the use 
of ear drops.  

In an April 2007 letter, Dr. Friosky reported that the 
Veteran had been discharged from military service in 1945 due 
to his chronic suppurative otitis media, and that over the 
past 58 years, had continued to have intermittent ear 
problems and recurrent ear infections.  Dr. Friosky noted 
that, on examination earlier that month, the Veteran's left 
ear was dry with a large TM perforation and that his ear, 
nose, and throat examination was otherwise unremarkable.  

During treatment with Dr. Friosky in October 2007, the 
Veteran reported vertigo with vomiting, and Dr. Friosky 
diagnosed him with a perforated left TM.  Additionally, in 
November 2007, the Veteran again reported having vertigo with 
nausea, and Dr. Friosky diagnosed him with chronic secretory 
otitis media and disequilibrium/vertigo.  

The Veteran was afforded a VA examination in November 2007.  
At the outset, the examiner indicated that he had reviewed 
the Veteran's claims file, noting that there was frequent 
mention of left otitis media and a history of left ear 
infection.  The Veteran reported having left eardrum 
perforation, left ear hearing loss, left ear tinnitus 
(described as ringing and hissing that sounded like Niagara 
Falls), and left ear draining.  The Veteran also reported 
that he experienced vertigo when he had a cold or sinus 
infection.  The examiner noted that the left ear canal was 
clear with central perforation observed in the left TM, but 
no drainage was present.  Audiological testing results were 
as follows, with pure tone thresholds recorded in decibels:



HERTZ



1000
2000
3000
4000
LEFT
55
45
50
50

The average pure tone threshold in the Veteran's left ear was 
50 decibels.  On the Maryland CNC test, the Veteran received 
a score of 88 percent for the left ear for word recognition.  
Based on these results, the examiner diagnosed the Veteran 
with mixed hearing loss in the left ear, with tinnitus.  

The Veteran was afforded another VA examination in December 
2007.  The Veteran reported that, since separation from 
service, he has had several ear infections and several 
episodes of dizziness that have lasted for a week or two.  
The Veteran stated that he got dizzy whenever he had an ear 
infection and when the ear was draining; he indicated that he 
did not get dizzy between ear infections.  The examiner noted 
that the Veteran had a normal left ear auricle, some cerumen 
in the left canal, and that his left TM had a large 
perforation with scar tissue in the middle ear space; 
however, there was no infection at the time of examination.  
The examiner reported that he had reviewed the audiometry 
results, which showed severe left ear hearing loss that was 
due to his ear infections.  The examiner also stated that the 
Veteran's dizziness could be due to his ear infections.  

In February 2008, the Veteran sought VA treatment for chronic 
recurrent episodes of vertigo and left ear fungal infections.  
The doctor noted a past medical history of total perforation 
of the left TM, and on examination, the doctor noted that the 
Veteran was positive for left ear TM perforation, but had no 
fungal infection of the ear canals.  During treatment with 
Dr. Friosky in June 2008, the Veteran reported vertigo, and 
was noted to have a hot left TM.    

B.  DC 6200

As noted above, the Veteran's otitis media with hearing loss 
and occasional loss of balance has been assigned a non-
compensable evaluation under 38 C.F.R. § 4.87, DC 6200.  
Under DC 6200 a 10 percent rating for chronic suppurative 
otitis media, mastoiditis, or cholesteatoma (or any 
combination) is warranted during suppuration, or with aural 
polyps.  Other symptoms, such as hearing impairment, 
tinnitus, labyrinthitis, facial nerve paralysis, or bone loss 
of the skull are to be rated separately, if present.  38 
C.F.R. § 4.87, DC 6200. 

The Board finds that the evidence of record warrants a 10 
percent evaluation for the Veteran's otitis media under DC 
6200.   In this regard, the Board points out that, in August 
2001, Dr. Stechschulte reported that the Veteran had 
mass/fluid in the middle ear system of this left ear.  
Further, at his December 2003 VA examination, while the 
examiner stated that there was no drainage at that time, he 
noted that the tympanum showed pinkish tissue with some 
congested blood vessels and crusting.  Additionally, Dr. 
Friosky's treatment records indicate that the Veteran had 
otorrhea in June 2006 and secretory otitis media in February 
2007 that was manifested by bloody pus.  In February 2007, a 
VA doctor reported that there was a large amount of thick 
yellow pus in the anterior ear canal and diagnosed the 
Veteran with left otitis and left perforated TM.  Finally, 
the November 2007 examiner noted that there was frequent 
mention of left otitis media and a history of left ear 
infection in the claims file, and that the Veteran reported a 
history ear drainage, although no drainage was present at the 
time of examination.  Accordingly, because the Veteran's 
chronic otitis media has been manifested by suppuration on 
numerous occasions during the pendency of this appeal, the 
Board finds that a 10 percent disability rating is warranted 
under DC 6200.  The Board notes that, under 38 C.F.R. § 4.86 
DC 6200, the maximum, and indeed, the only rating available 
for service-connected chronic suppurative otitis media is 10 
percent.  Accordingly, the Veteran's service-connected otitis 
media has been assigned the maximum schedular rating 
available under DC 6200.  

C.  DC 6204

As noted above, a Veteran can receive separate disability 
ratings for different problems or residuals of an injury as 
long as the separate ratings are not for the "same 
disability" or the "same manifestation" (i.e., the 
symptomatology for any one of the conditions is not 
duplicative of, or overlapping with, the symptomatology of 
the other conditions).  See Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  Under 38 C.F.R. § 4.87, DC 6204, a 10 
percent rating is available for peripheral vestibular 
disorders manifested by occasional dizziness, and a 30 
percent rating is available for such disorders manifested by 
dizziness and occasional staggering.  

In evaluating the Veteran's disability, the Board notes that 
objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable rating can 
be assigned under DC 6204.  See 38 C.F.R. § 4.87, DC 6204, 
Note.  Dr. Friosky's November 2007 diagnosis of 
disequilibrium/vertigo and the February 2008 VA doctor's 
diagnosis of chronic recurrent episodes of vertigo satisfy 
this requirement.

As for the nature of the Veteran's disability, at the outset, 
the Board notes that the Veteran is competent to report the 
presence of observable symptomatology, such as dizziness.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (defining 
competent testimony as that which the witness has actually 
observed and is within the realm of his personal knowledge 
through use of his senses).  Moreover, in August 2001, Dr. 
Stechschulte reported that the Veteran reported having 
dizziness, and at his December 2003 VA examination, the 
Veteran reported occasional transient dizziness.  During VA 
treatment in February 2007, the doctor noted that the Veteran 
had dizziness with nausea associated with his left otitis and 
left perforated TM.  Additionally, in a February 2007 
statement, the Veteran reported that he continued to have 
occasional dizziness.  Dr. Friosky's treatment records 
indicate that in October 2007, the Veteran reported vertigo 
with vomiting; in November 2007, the Veteran reported vertigo 
with nausea; and in June 2008, the Veteran reported vertigo.  
At his December 2007 VA examination, the Veteran reported 
having episodes of dizziness that lasted for a week or two, 
and stated that he had dizzy spells whenever he had an ear 
infection, although he did not get dizzy between ear 
infections.  In a January 2008 statement, the Veteran 
reported having dizziness and occasional staggering.  
Finally, during VA treatment in February 2008, the Veteran 
was treated for chronic recurrent episodes of vertigo.  

The evidence of record indicates that the Veteran's vertigo 
is occasional and transient in nature, predominately 
occurring for the duration of his chronic ear infections.  
While the Veteran reported having occasional staggering in a 
January 2008 statement, he has never reported such 
symptomatology during his numerous treatments for otitis 
media and has never been noted to display such symptomatology 
by his treating doctors.  As such, the Board finds that the 
preponderance of the credible evidence indicates that the 
Veteran's vertigo is manifested by occasional dizziness.  
Accordingly, the Board finds that a 10 percent disability 
rating most closely approximates the symptomatology 
associated with the Veteran's disability, and a separate 10 
percent rating, but not higher, is warranted under 38 C.F.R. 
§ 4.87, DC 6204.  

D.  DC 6211 

Again, a Veteran can receive separate disability ratings for 
different problems or residuals of an injury as long as the 
separate ratings are not for the "same disability" or the 
"same manifestation" (i.e., the symptomatology for any one 
of the conditions is not duplicative of, or overlapping with, 
the symptomatology of the other conditions).  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  

Under 38 C.F.R. § 4.87, DC 6211, a non-compensable rating is 
available for perforation of the tympanic membrane (TM).  In 
this regard, the Board notes that the December 2003 examiner 
reported that the Veteran's left TM was absent, evidenced by 
a large perforation.  Additionally, in February 2007, Dr. 
Friosky diagnosed the Veteran with near total left TM 
perforation, and a VA doctor reported that, on examination, 
the Veteran's left TM was perforated.  Additionally, the 
December 2007 examiner reported that the Veteran's left TM 
had a large perforation with scar tissue in the middle ear 
space.  Finally, in April 2007, Dr. Friosky reported that the 
Veteran had a large left TM perforation.  Accordingly, a 
separate non-compensable rating is warranted under 38 C.F.R. 
§ 4.87, DC 6211.  

E.  DC 6260

Under 38 C.F.R. § 4.86, DC 6200, complications of chronic 
suppurative otitis media, such as tinnitus, are to be 
evaluated separately.  38 C.F.R. § 4.86, DC 6200, Note.  In 
this case, as discussed above, the Veteran has been granted a 
separate 10 percent evaluation for tinnitus under 38 C.F.R. § 
4.87, DC 6260.  

Under DC 6260, the maximum, and indeed, the only rating for 
service-connected tinnitus is 10 percent.  This diagnostic 
code provides that a 10 percent rating is assigned for 
tinnitus, whether tinnitus is perceived as being in one ear 
or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, Note 
2.  Additionally, in Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit affirmed VA's long-standing 
interpretation of DC 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral. 

Accordingly, the Veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus, which is 10 percent.  See 38 C.F.R. §4.87, DC 6260.  
With regard to the claim for a higher schedular rating, the 
law, not the facts are dispositive, and the claim is denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

F.  DC 6100 

As noted above, under 38 C.F.R. § 4.86, DC 6200, hearing 
impairment and other such complications of chronic 
suppurative otitis media are to be evaluated separately.  38 
C.F.R. § 4.86, DC 6200, Note.  

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule requires assignment of a Roman numeral designation, 
ranging from I to XI.  Id.  Pursuant to VA's rating schedule, 
the assignment of a disability rating for hearing impairment 
is derived by a purely mechanical application of the rating 
schedule to the numeric designations derived from the results 
of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Other than exceptional cases, VA 
arrives at the proper designation of hearing loss in each ear 
by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

As indicated above, the Veteran underwent VA audiological 
testing at his January 2004 VA examination.  The average pure 
tone threshold in his left ear was 59 decibels, and on the 
Maryland CNC test, the Veteran received a score of 94 percent 
for the left ear for word recognition.  These results equate 
to an assignment of level II for his left ear.  As provided 
in 38 C.F.R. § 4.85(f), where hearing loss is service-
connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I.  Accordingly, using Table VII, 
the Veteran's left ear hearing loss merits a non-compensable 
rating.  Table VIA is not available to the Veteran because 1) 
his pure tone threshold was not 30 decibels or less at 1000 
Hertz and his pure tone threshold was not 70 decibels or more 
at 2000 Hertz, and 2) his pure tone threshold was not 55 
decibels or more at each of 1000, 2000, 3000, and 4000 Hertz.  
See 38 C.F.R. § 4.86.  

The Veteran underwent additional audiological testing at his 
November 2007 examination.  The average pure tone threshold 
his left ear was 50 decibels, and on the Maryland CNC test, 
the Veteran received a score of 88 percent for the left ear 
for word recognition.  These results equate to an assignment 
of level II for his left ear.  Accordingly, assigning his 
non-service connected ear a Roman numeral I designation for 
hearing impairment, and using Table VII, the Veteran's left 
ear hearing loss merits a non-compensable rating.  Again, 
Table VIA is not available to the Veteran because 1) his pure 
tone threshold was not 30 decibels or less at 1000 Hertz and 
his pure tone threshold was not 70 decibels or more at 2000 
Hertz, and 2) his pure tone threshold was not 55 decibels or 
more at each of 1000, 2000, 3000, and 4000 Hertz.  See 38 
C.F.R. § 4.86.  

Although the Veteran contends that he is entitled to a 
separate compensable rating for his left ear hearing loss, 
the disability rating schedule is applied mechanically based 
on the results of audiometric testing.  Because the evidence 
fails to establish a compensable rating for left ear hearing 
loss, a separate compensable rating for this manifestation of 
the Veteran's service-connected otitis media is not 
warranted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).
 
G.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b).  To afford justice in exceptional situations, 
an extraschedular rating can be provided.  38 C.F.R. § 
3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's left ear otitis 
media with hearing loss, tinnitus, occasional dizziness, and 
perforated TM are not shown to cause any impairment that is 
not already contemplated by the rating criteria, and the 
Board finds that the rating criteria reasonably describe his 
disability.  For these reasons, referral for consideration of 
an extraschedular rating is not warranted in this case.  


ORDER

Entitlement to an effective date of August 15, 2001, for 
service connection for tinnitus is granted.

Entitlement to an initial 10 percent disability rating under 
Diagnostic Code 6200, and not higher, for otitis media with 
hearing loss, is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A separate 10 percent evaluation under Diagnostic Code 6204, 
and not higher, for occasional dizziness is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

A separate non-compensable evaluation under Diagnostic Code 
6211, and not higher, for a perforated left tympanic membrane 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus under DC 6260 is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


